DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The closest reference found is Markelz et al (2017/0370833). However, Markel et al fails to teach that the object to be tested is a polymer resin and also fails to teach the limitations such as “setting an axis intersecting a front surface of an object to be inspected as an inspection axis, and acquiring an optical characteristic value of the object to be inspected with respect to a plurality of polarization directions of a terahertz wave around the inspection axis; and evaluating orientation of a polymer resin that constitutes the object to be inspected on the basis of a variation amount of the optical characteristic value with respect to change of the polarization direction”.
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “setting an axis intersecting a front surface of an object to be inspected as an inspection axis, and acquiring an optical characteristic value of the object to be inspected with respect to a plurality of polarization directions of a terahertz wave around the inspection axis; and evaluating orientation of a polymer resin that 
	Claims 2-6 are dependent from claim 1; therefore, they are allowed with respect to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  February 11, 2022